Citation Nr: 9915735	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  96-45 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the veteran has submitted an adequate substantive 
appeal with respect to the issue of entitlement to service 
connection for tinnitus.

2.  Entitlement to service connection for chronic fatigue 
syndrome/Epstein-Barr Virus (EBV) on a direct basis or, in 
the alternative, as a disability due to undiagnosed illness


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for tinnitus and EBV.  The issue of entitlement to 
service connection for chronic fatigue syndrome was deferred.  
In his March 1996 notice of disagreement, the veteran 
specifically discussed EBV and attached medical records 
showing treatment for chronic fatigue syndrome/EBV.  In a 
June 1996 rating decision, service connection for chronic 
fatigue syndrome was denied as not well grounded.  The RO 
issued a statement of the case (SOC) addressing service 
connection for EBV in July 1996.  In his September 1996 
substantive appeal, the veteran discussed chronic fatigue 
syndrome/EBV.  Because the veteran apparently intended to 
appeal the issue of chronic fatigue syndrome/EBV and because 
the RO adjudicated the claim as one disability in a June 1997 
supplemental statement of the case (SSOC), the Board 
considers both conditions to be properly on appeal. 

The issue of entitlement to service connection for chronic 
fatigue syndrome/EBV is the subject of the REMAND herein.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for tinnitus was denied by the RO in February 1996 and the 
veteran was notified of the denial that same month.

2.  The veteran's purported substantive appeal did not 
identify the denial of entitlement to service connection for 
tinnitus, nor did it identify any error of fact or law in 
that denial.


CONCLUSION OF LAW

The veteran did not perfect an appeal of the denial of 
entitlement to service connection for tinnitus and the Board 
has no jurisdiction to consider this claim.  38 U.S.C.A. 
§§ 7105(a), (d)(3), (4), and (5), 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.203, 20.302(b), 20.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether the veteran has submitted an adequate substantive 
appeal with respect to the issue of entitlement to service 
connection for tinnitus

I.  Factual Background

The RO, in pertinent part, denied entitlement to service 
connection for tinnitus and EBV in February 1996 and notified 
the veteran of its decision by means of a February 15, 1996, 
letter.  A notice of disagreement addressing these issues was 
received at the RO on March 19, 1996.  

The RO issued an SOC addressing these two issues on July 5, 
1996.  The RO advised the veteran that to complete his 
appeal, he must file a substantive appeal that addressed the 
benefits that he wanted, the facts in the SOC with which he 
disagreed, and the errors that he believed were made in 
applying the law.  He was further informed that he must file 
the substantive appeal within 60 days of the date of the 
letter.  

A VA Form 9, or substantive appeal, was received on July 24, 
1996.  In the substantive appeal, the veteran addressed only 
the issue of entitlement to service connection for chronic 
fatigue syndrome/EBV.  There was no reference to tinnitus. 

The Board wrote to the veteran in August 1998 notifying him 
of its intention to consider, pursuant to 38 C.F.R. § 20.203, 
the issue of the adequacy of the substantive appeal 
concerning the issue of entitlement to service connection for 
tinnitus.  A copy of the letter was sent to the veteran's 
representative.  The Board further informed the veteran that 
he had 60 days within which to present written argument or 
request a hearing to present oral argument on the question of 
adequacy of the appeal.  The veteran did not respond.


II.  Legal Analysis

Under the pertinent statutes and regulations, "[a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998); 
see also 38 C.F.R. § 20.201 (1998) (requirements for notices 
of disagreement).  "Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal."  38 C.F.R. § 20.202 (1998).

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1) (West 1991).  The 
statement of the case is to be forwarded to the appellant at 
his most recent address of record, with a copy provided to 
the representative.  38 C.F.R. § 19.30(a) (1998).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the statement of the case is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1998).  The appeal should set out specific allegations of 
error of fact or law, such allegations related to specific 
items in the statement of the 
case, and the benefits sought on appeal must be clearly 
identified.  38 U.S.C.A. § 7105(d)(3).  A substantive appeal 
consists of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(1998).  A determination of which a claimant is properly 
notified is final if an appeal is not perfected as prescribed 
by 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 (1998).

If the Statement of the Case and any 
prior Supplemental Statements of the Case 
addressed several issues, the Substantive 
Appeal must either indicate that the 
appeal is being perfected as to all of 
those issues or must specifically 
identify the issues appealed.  The 
Substantive Appeal should set out 
specific arguments relating to errors of 
fact or law made by the agency of 
original jurisdiction in reaching the 
determination, or determinations, being 
appealed.  To the extent feasible, the 
argument should be related to specific 
items in the Statement of the Case and 
any prior Supplemental Statements of the 
Case.  The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege 
specific error of fact or law in the 
determination, or determinations, being 
appealed.  The Board will not presume 
that an appellant agrees with any 
statement of fact contained in a 
Statement of the Case or a Supplemental 
Statement of the Case that is not 
specifically contested.  Proper 
completion and filing of a Substantive 
Appeal are the last actions the appellant 
needs to take to perfect an appeal.

38 C.F.R. § 20.202 (1998).  See also 38 U.S.C.A. § 7105(d)(3) 
- (5).  

In this case, two issues were included in the July 1996 SOC.  
The veteran's VA Form 9 did not indicate that he was 
appealing both of those issues.  In fact, he set out specific 
contentions regarding only the issue of entitlement to 
service connection for chronic fatigue syndrome/EBV.  He made 
no mention of the claim of entitlement to service connection 
for tinnitus.  There were no identified errors of fact or law 
cited by the veteran with respect to that issue.  No 
correspondence was received from the veteran between July 5, 
1996, and February 15, 1997, addressing the claim of 
entitlement to service connection for tinnitus.

"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996) (citations omitted).

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of this issue, so any purported 
appeal is not in conformity with the law.  An appeal was not 
perfected, and the Board is without jurisdiction to 
adjudicate this claim.  38 U.S.C.A. §§ 7104(a), 7105(a), (d), 
and 7108 (West 1991); 38 C.F.R. §§ 20.101(a), 20.200, 20.202 
(1998); YT v. Brown, 9 Vet. App. 195 (1996).


ORDER

The veteran having failed to perfect an appeal, the claim of 
entitlement to service connection for tinnitus is dismissed.



REMAND

Entitlement to service connection for chronic fatigue 
syndrome/EBV on a direct basis or, in the alternative, as a 
disability due to undiagnosed illness

There are potentially relevant medical records that the RO 
should attempt to obtain concerning the veteran's claim.  For 
example, the veteran has reported receiving treatment for his 
claimed disability at the VA Medical Center in New Port 
Richey, Florida. Therefore, the RO should make arrangements 
to obtain these records on remand.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (VA records are constructively part 
of the record which must be considered).

In April 1997, the veteran testified that he served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  His DD-214 showing active service from June 1989 to 
June 1995 indicates that he was awarded the Southwest Asia 
Service Medal, but shows no foreign service.  On remand, the 
RO should verify the dates of the veteran's active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.

In November 1994, Congress enacted the Veterans Benefit 
Improvement Act of 1994 (P.L. 103-446) to provide 
compensation for Persian Gulf War veterans with undiagnosed 
illnesses.  This Act added 38 U.S.C.A. § 1117 to the U.S. 
Code effective November 2, 1994.  In response, VA amended the 
Adjudication section  of Title 38 of the Code of Federal 
Regulations regarding the criteria for compensation for 
certain disabilities due to undiagnosed illnesses.  38 C.F.R. 
§ 3.317 (1998).  This amendment was effective during the 
pendency of this claim.  See 60 Fed. Reg. 6665 (February 3, 
1995).  Under the new criteria, a Persian Gulf War veteran 
who served in the Southwest Asia theater of operations can be 
granted service connection for chronic disabilities resulting 
from an undiagnosed illness or combination of illnesses 
manifested by certain listed symptoms.

The veteran is contending that his claimed condition was 
incurred as a result of his military service during the 
Persian Gulf War.  The regulations list fatigue as a possible 
manifestation of an undiagnosed illness.  See 38 C.F.R. 
§ 3.317(b) (1998). If active service in the Southwest Asia 
theater of operations during the Persian Gulf War is 
verified, the RO should evaluate the veteran's claim for 
service connection for chronic fatigue syndrome/EBV under the 
new regulations regarding compensation for undiagnosed 
illness and under the regulations for direct service 
connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

A VA examination(s) would also be beneficial in assessing the 
diagnosis of any disability manifested by chronic 
fatigue/EBV.  

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Contact the National Personnel Records 
Center (NPRC) or any other indicated 
agency and request verification of the 
dates of the veteran's active service in 
the Southwest Asia theater of operations 
during the Persian Gulf War.  

2.  Request that the veteran provide a 
list of those who have treated him for 
chronic fatigue syndrome/EBV since his 
separation for active service.  Request 
all records of any treatment reported by 
the veteran that are not already in the 
claims file.  The Board is particularly 
interested in any treatment received at 
any VA facilities, including the James A. 
Haley, Miami and New Port Richey 
facilities.  With respect to any VA 
records, all records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  

If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that 
the veteran will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claims.  38 
CFR 3.159(c).

3.  Afford the veteran a VA examination by a 
specialist in infectious/immunological 
disease in order to determine the exact 
nature of any current disability manifested 
by chronic fatigue/EBV.  The claims folder 
and a copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder, including the service medical 
records. 

The examiner should render diagnoses of 
all current disabilities manifested by 
chronic fatigue/EBV.  All necessary tests 
in order to determine the correct 
diagnoses are to be done.  If no such 
disorders are found, the examiner should 
so state.  

The examiner should indicate whether the 
veteran has any current disability 
related to his inservice symptomatology 
noted in 1994 and 1995, variously 
diagnosed as chronic fatigue syndrome, 
EBV, and an undifferentiated somatoform 
disorder.  What is the significance of 
the EBV titer on blood work?  Does it 
represent a disease or disability, as 
opposed to a laboratory finding?

If there are any objective indications of 
fatigue that cannot be attributed to any 
organic or psychological cause, the 
examiner should so state.  The examiner 
should identify any abnormal symptoms, 
abnormal physical finding, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical diagnosis.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  In particular, if active service 
in the Southwest Asia theater of 
operations during the Persian Gulf War is 
verified the RO should evaluate the claim 
for service connection for the claimed 
disabilities under 38 C.F.R. § 3.317.  

6.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case, which includes the criteria 
regarding service connection for 
undiagnosed illnesses if applicable, and 
be given a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument to the RO on 
remand.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

